Citation Nr: 0944436	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

This case was previously remanded by the Board in March 2009 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board regrets the additional delay, development 
is required to satisfy VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board notes that the VA examination undertaken in 
January 2008 is inadequate for evaluation purposes.  
Specifically, while the VA examiner noted the Veteran's 
history of a back injury and back surgery, the VA examiner 
did not provide a current diagnosis related to the Veteran's 
current back complaints.  

In this regard, despite the fact that the Veteran's spouse 
identified a history of arthritis in relationship to the back 
during a January 2009 hearing before the undersigned Veterans 
Law Judge (see the hearing transcript at p. 10) and a March 
2009 VA treatment report reflecting neuropathy that is "most 
probably caused by" back disease, it does not appear that a 
physical examination of the low back was conducted or that 
any clinical studies were performed, such as X-rays or MRI 
imaging, to identify a current diagnosis.   

Moreover, the diagnosis rendered, that of "service-connected 
back problems and surgery," is not accompanied by a clear 
rationale consistent with the evidence of record.   The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Given the evidence of a back injury in service, the Veteran's 
competent testimony asserting continuity of symptoms since 
service, and the fact that there is inadequate medical 
evidence of record, the Board finds that a new examination 
and opinion are necessary to determine the nature and 
etiology of his current back disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the East Orange VA Medical Center 
relating to the back, for the period from 
July 2007 to the present.  Any negative 
search result should be noted in the 
record.  

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his current back 
disorder.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

For each diagnosed disability, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the disorder is related to service, 
to include the back symptoms reported in 
service in September 1958.  The examiner 
is also directed to discuss the Veteran's 
contentions that his current back 
complaints are related to a simultaneous 
back strain and groin strain in service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


